Allow me at the outset to congratulate Mr. Opertti on his
election to the presidency of the General Assembly at this
session. We are confident that his vast experience and
capabilities will lead this session to success. I would like
to assure him of the full cooperation of my delegation.
Allow me also to express our gratitude to his predecessor,
the former Foreign Minister of Ukraine, for his
commendable efforts and to express similar
congratulations to the Secretary-General, Mr. Kofi Annan,
and his able assistants for their efforts to ensure an
improved performance by the Organization, to bolster its
status and to achieve its lofty objectives.
There are many questions in my country, in our
Arab and African region, and in the rest of the world.
There is a war raging between our neighbours on the
eastern and southern borders. All of these questions need
to be debated.
The considerable improvement in the economic
situation in the Sudan is reflected in the latest
International Monetary Fund (IMF) reports, which
indicate an increase in the growth rate and a reduction in
the inflation rate. We expect the Sudan to become an oil-
30


exporting State in the next few months. This is an issue
which we are very happy to brief you on.
There is also the constitutional evolution and political
openness in the Sudan, culminating in the approval by the
Sudanese people in a referendum of a new constitution
earlier this year. This will enhance the institutions of civil
governance and the peaceful transfer of power based on a
system of political pluralism. These developments are
important to political stability in Africa?s largest country,
the Sudan, a land of vast untapped resources.
I also wish to talk about the humanitarian situation in
the Sudan and the improvements in that situation. Sudan
appreciates the efforts of the international community and
expresses its full commitment to cooperate in the
facilitation of these efforts. This is a matter which deserves
further elaboration.
There are also the peace efforts in southern Sudan and
the positive response of the Sudanese Government to the
calls for a ceasefire by the international community,
including the Security Council, the Intergovernmental
Authority on Development (IGAD) and the European
Union. This ceasefire was rejected by the rebel movement,
resulting in the continuation of war and more suffering for
the citizens. This also is a matter which requires further
elaboration.
All these questions require more details, but I will
leave that to other committees and forums, as I shall
concentrate today on one single issue: the American
aggression committed against my country on 20 August
1998. This American act, if not properly addressed, could
undermine all the achievements made by our people
through years of struggle and suffering.
It would be appropriate to recall the events which
began on 7 August. On that day the explosions took place
in Nairobi and Dar-es-Salaam. That same evening the
Sudan condemned those heinous terrorist acts. We
conveyed our condolences to the Presidents and the
Ministers for Foreign Affairs of the United States, Kenya
and the United Republic of Tanzania. I also made telephone
calls to my Kenyan and Tanzanian colleagues expressing
Sudan?s fullest readiness to cooperate to the maximum
possible extent in the efforts to search for, apprehend and
punish the culprits.
The American Administration requested fly-over
permission for their military aircraft in order to evacuate
the wounded and the dead from Nairobi and Dar-es-Salaam,
and their request was granted. That was followed by
another request for open fly-over permission for their
military aircraft, to which we responded promptly and in
good faith, as it was, in our view, a humanitarian request
which deserved a response. Subsequently, contacts in this
regard between the Sudanese and American security
authorities were begun. We welcomed these contacts and
gave assurances of our full cooperation.
But, all of a sudden, within minutes and without
warning, the Sudanese people were shocked on the
evening of Thursday, 20 August, by a grave act of
terrorism, as heinous and cowardly as those of Dar-es-
Salaam and Nairobi. The “Al-Shifa” pharmaceutical plant,
which only a few hours before that event was producing
life-saving medicines for children, women and the elderly
in the Sudan and which was a model of the economic
development of my country, was completely destroyed.
Some of the innocent Sudanese citizens, employees
of the factory, lost their lives under the rubble, while
others lost their sight, or some of their limbs, or were left
swimming in blood. Families of the victims and the rest
of the employees were suddenly bereft of the sources of
their livelihood.
A few minutes later, we watched the message of the
American President on television, where he stated that the
United States armed forces had launched air strikes
against the Sudan and Afghanistan. He said that they had
destroyed a plant in the Sudan linked to Osama Bin
Laden which produced chemical weapons.
This is the American perspective, which I have
conveyed to you clearly. What then is the Sudanese
perspective?
I would like to state clearly and confidently that the
factory produced medicine — and nothing but medicine.
The plant belonged to the private sector. It was owned by
a Sudanese businessman, and it had no link whatsoever
with Osama Bin Laden. The factory was financed by the
PTA Bank of the Common Market for Eastern and
Southern Africa (COMESA). It was one of the largest of
its kind in the Middle East and Africa.
In his speech at the inaugural meeting of this session
of the Assembly, President Clinton spoke about the
tolerance and greatness of Islam. We appreciate what he
said and would like to add that Islam calls for mutual
respect between civilizations, cultures and religions. Islam
calls for dialogue — indeed, all the revealed religions call
31


for dialogue — and all of these religions abhor and
renounce violence and injustice, because injustice begets
hatred.
All faiths call for justice. The principal rule of law
stipulates that the accused is innocent until proven guilty.
However, here we are faced with a situation in which the
Sudan was accused by the United States, the Sudan was
condemned by the United States and the Sudan was
punished by the United States. Thus, the United States has
acted as the adversary, the jury and the judge — the
opponent and the arbiter. The whole world rejected the
American aggression and its justification.
Allow me to mention here some of those who
supported our position in the Sudan: the Arab League, the
Organization of African Unity (OAU), the Non-Aligned
Movement (NAM), the Organization of the Islamic
Conference (OIC), the Group of 77 and China, and large
sectors of the American community, including former
President Jimmy Carter, former Attorney-General Ramsey
Clark, a number of Congressmen and the American mass
media. Our position was also supported by high-ranking
officials of Western countries, including presidents and
foreign ministers, as well as by the British, Jordanian and
American engineers who took part in the construction and
operation of the factory and who continued their technical
association with it until it was destroyed. A number of legal
experts and lawyers from Western countries, as well as
international trade unions and non-governmental
organizations also voiced their support.
In spite of this, the United States continues to oppose
the dispatch of a fact-finding mission by the Security
Council. The American officials claim that they analysed a
sample of the soil near the factory and found that it
contained chemical precursors used in the production of
VX — a nerve gas.
If they are so sure of what they found, we wonder
why they object to the dispatch of a fact-finding mission by
the Security Council so that the Council can be the judge.
The factory has been destroyed, true; but the soil is still
there and the remnants and the rubble of the factory are
there. The fact-finding mission can easily collect soil
samples and examine the machines, look into the
documents and establish the facts about the output and
ownership of the factory. This is the sole demand of the
Sudan now.
Last week the Group of Arab States presented a draft
resolution to the Security Council. The draft does not seek
to condemn the United States for its violation of the
sovereignty and territorial integrity of a Member State. It
only requests the dispatch of a fact-finding mission to
verify the allegations that were the basis of the decision
by the United States to launch a strike against a medicine
factory in the Sudan.
It is the responsibility, indeed the obligation of the
Security Council to do so. This is only a procedural
measure to ascertain the facts — a procedure which the
Council has always followed in similar situations.
Therefore the Sudan and the entire international
community call on the Security Council to send an urgent
fact-finding mission to the Sudan so that the international
community can verify the allegations upon which the
United States based its decision to strike the medicine
factory.
The Sudan recognizes that sending a fact-finding
mission is a legitimate request by a developing country
that holds dear the principles of international legitimacy
and believes strongly that the fight against terrorism,
which we condemn in all its forms, whether committed
by individuals, groups or States, must be based on the
principles and channels of international legitimacy and
cooperation and the renunciation of force as a means for
hegemony and domination.
We in the Sudan recognize that the United States is
a super-Power, and we do not seek to involve ourselves
in a confrontation or altercation with that super-Power.
On the contrary, we are keen on establishing correct
relations with the United States on the basis of mutual
respect, common interest and constructive criticism. We
are ready to engage in a dialogue with the United States
and to cooperate with it on all issues of common concern.
The people of the Sudan respect the American
people and are eager to maintain good relations with
them. It is incumbent upon the two Governments to work
on reflecting this desire and to strengthen these historic
relations.
We have paid tribute to the countries that provided
humanitarian assistance to those affected by the war in
southern Sudan, including the United States. However, we
are perplexed by the provocative statement recently made
by the spokesman of the American Administration when
he announced the donation of $25,000 to the victims of
floods in the Sudan. The statement claimed that despite
its differences with the Government of the Sudan, the
American Administration is concerned about the welfare
of the Sudanese people.
32


The American Administration launched 17 cruise
missiles to destroy the pharmaceutical factory. Each of
those missiles costs $1 million, for a total of $17 million to
destroy our factory. Now the United States announces its
contribution of $25,000 to the Sudanese victims of the
floods, while the damage caused by the floods is estimated
to exceed $40 million. Had the American Administration
genuinely been concerned with the welfare and well-being
of the Sudanese people, it would not have attacked and
destroyed one of our main economic entities, which
produced over 50 per cent of the essential and life-saving
medicines which the Sudan requires.
Therefore, on behalf of the Sudanese people, we say
to the American Administration, that we want our factory
back, the factory we built with our toil and sweat and
which cost us millions of dollars. We need the medicine of
which our people were deprived as a result of the
destruction of the factory, particularly in this time of the
flooding crisis which caused rampant diseases and
epidemics, according to United Nations reports.
Allow me now to briefly reflect on some of the
conflicts that are taking place in our area, in view of their
direct impact on peace and security in the region.
I start with our eastern borders, where the conflict
between Ethiopia and Eritrea will undoubtedly lead to a
deterioration of the situation in the region. The Sudan,
which still hosts hundreds of thousands of refugees from
the two neighbouring countries, is strongly affected by this
conflict. Hence, from this rostrum we urge the two
neighbouring countries to exercise self-restraint and to
resort to peaceful means to settle their differences. We also
hope that the efforts of the OAU will succeed in reaching
a peaceful settlement to this dispute.
On the other hand, we are following with great
concern the developments in our southern neighbour, the
Democratic Republic of the Congo, which is suffering from
external interference in its internal affairs. We hope that the
efforts of the African countries will be successful in
assisting the Government of the Democratic Republic of the
Congo in maintaining peace and stability on its territory.
As regards the peace process in the Middle East,
hopes for a final settlement have evaporated as a result of
the Israeli intransigence, which placed hurdles on the road
to peace.
The Sudan welcomes the General Assembly resolution
upgrading the Palestinian participation and supports the
steps taken by the Palestinian leadership to declare the state
of Palestine with Jerusalem as its capital. The Sudan also
denounces the Israeli attempts to Judaize Jerusalem and
change its demographic composition and legal status.
Furthermore, the Sudan supports the rights of Syria
and Lebanon to regain their occupied territories in the
Golan and in southern Lebanon, and it calls upon the
international community and the Security Council to exert
pressure on Israel to implement the relevant Security
Council resolutions and to heed the call for a just peace
in order for the region to enjoy peace and security.
The embargo imposed on Iraq has lasted for too
long, and the suffering of the Iraqi people has deepened.
Thousands of women, children and elderly people have
lost their lives because of the lack of food and medicine,
and the world is wondering when the blockade will come
to an end. The latest impasse between the United Nations
Special Commission and Iraq could result in catastrophic
consequences in the area. This should prompt the Security
Council to intervene by carrying out a comprehensive
review of Iraqi compliance with Security Council
resolutions with a view to lifting the embargo. The Sudan
commends the efforts of the Secretary-General and
expresses the hope that these efforts will lead to a
breakthrough in the current impasse.
The Sudan also wishes to stress the importance of
resolving the issue of the detainees and the missing
Kuwaitis as a humanitarian question, and it calls for
redoubling regional and international efforts to settle this
problem so that the women and children who have waited
so long can be reunited with their husbands and parents.
This would also eliminate the causes of tension and
restore solidarity and reconciliation between Arab nations
and States.
As regards the issue of Lockerbie, we are very much
concerned with the embargo imposed on the sisterly
Libyan Arab Jamahiriya, our neighbour. The damaging
consequences of this embargo have spilled over from
Libya to the neighbouring countries, including the Sudan,
which has hundreds of thousands of citizens living in the
Jamahiriya. It is a cause for sadness that scores of those
citizens have lost their lives while trying to cross the vast
desert between the two countries as a result of the air
blockade imposed on the Jamahiriya. While welcoming
the recent positive developments in this issue, we stress
the need to provide the guarantees requested by the
Jamahiriya, as referred to by the President of Burkina
Faso, the current Chairman of the OAU, in his statement
before the Security Council last week.
33


Conflicts in Africa have caused numerous difficulties,
including the problems of refugees and displaced persons.
As a result, Africa has become host to the largest number
of refugees in the world. Their number is estimated at more
than 8 million, and they live in the harshest conditions.
In its efforts to put an end to the suffering of
refugees and to find durable solutions to this problem, the
OAU decided to convene the first ministerial meeting of
the Committee on Refugees and Disappeared Persons in
Khartoum in December 1998 at the level of foreign
minister. We in the Sudan look forward to the
international community?s effective participation in and
support for this conference in order to ensure its success.
The countries of the continent are hopeful that the
conference will produce results which would assist in
dealing with this long-standing problem.
I should like to conclude with a verse from the Holy
Koran:
“God commands justice, the doing of good, and
liberality to kith and kin. He forbids all shameful
deeds, and injustice and rebellion. He instructs you
that ye may receive admonition.” (The Holy Koran,
XVI:90)